                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

SafeRack, LLC,                                )           Civil Action No. 2:17-cv-1613-RMG
                                              )
               Plaintiff,                     )
                                              )                ORDER AND OPINION
       v.                                     )
                                              )
Bullard Company,                              )
                                              )
               Defendant.                     )

       This matter is before the Court on Defendant Bullard Company's motion for

reconsideration (Dkt. No. 68). For the reasons set forth below, the Court denies the motion.

I.     Background

       Plaintiff SafeRack, LLC ("SafeRack") alleged that Defendant Bullard Company's

("Bullard") use of orange on "gangways, railings, and gates" infringed on its trademark and trade

dress and constituted unfair competition in violation of the Lanham Act and the South Carolina

Unfair Trade Practices Act ("SCUTPA"). SafeRack also brought a claim for unjust enrichment.

The Court granted in part and denied in part summary judgment in favor ofSafeRack on November

28, 2018. (Dkt. No. 65.) Importantly, the Court granted summary judgment in favor ofSafeRack

on its trademark infringement claim under the Lanham Act. (Dkt. No. 65 at 18 - 19.) Bullard

now moves for reconsideration. (Dkt. No. 68.)

II.    Legal Standard

       Rule 59(e) of the Federal Rules of Civil Procedure governs motions to alter or amend a

judgment; however, the rule does not provide a legal standard for such motions. 1 The Fourth


1
  Defendant Bullard, in their motion, additionally cited the standard for reconsideration under Rule
54(b). However, this motion is reviewed under the standard applied to Rule 59, and Rule 54(b) is
inapplicable here as the Court's Order (Dkt. No. 65) was a final judgment on all claims.


                                                  -1-
Circuit has articulated "three grounds for amending an earlier judgment: (1) to accommodate an

intervening change in controlling law; (2) to account for new evidence not available at trial; or (3)

to correct a clear error of law or prevent manifest injustice." Pac. Ins. Co. v. Am. Nat'! Fire Ins.

Co., 148 F.3d 396, 403 (4th Cir. 1998) citing EEOC v. Lockheed Martin Corp., 116 F.3d 110, 112

(4th Cir. 1997); Hutchinson v. Staton, 994 F.2d 1076, 1081 (4th Cir. 1993). "Rule 59(e) motions

may not be used, however, to raise arguments which could have been raised prior to the issuance

of the judgment, nor may they be used to argue a case under a novel legal theory that the party had

the ability to address in the first instance." Id. at 403 (internal citations omitted). Rule 59(e)

provides an "extraordinary remedy that should be used sparingly." Id. (internal citation omitted).

The decision to alter or amend a judgment is reviewed for an abuse of discretion. Id. at 402.

III.   Discussion

       None of the justifications for reconsideration are present here. There is no intervening

change in controlling law since the Court' s November 28, 2018 ruling. Further, Defendant Bullard

identified no new evidence to support its motion for reconsideration, and instead focuses

exclusively on reiterating arguments based on evidence that was presented to the Court at summary

judgment. Finally, the Court's ruling was not a clear error oflaw or manifestly unjust. Instead of

arguing that the Court made any clear error of law,2 Defendant Bullard' s motion for



2
  Defendant Bullard notes that a case cited by the Court, Moldex-Metric, Inc. v. McKean Prod.,
Inc., 891 F .3d 878 (9th Cir. 2018) ultimately found that there was a dispute of material fact
regarding functionality. Id. at 887 (holding that "evidence that numerous color shades are equally
or more visible ... would result in the same function of visibility during compliance checks weighs
against a finding of functionality"). In Moldex-Metric, the defendant presented admissible
evidence that green/lime was the only color that would allow them good visibility and conspicuity.
Id. Here, Defendant Bullard presented no evidence disputing that numerous color shades could
serve the same purpose, and instead the only admissible evidence it identified, OSHA regulations
and ANSI standards, were either irrelevant or pointed to other colors that could perform the same
function. (See Dkt. No. 65 at 14- 16.)


                                                -2-
reconsideration is an almost verbatim recitation of arguments previously presented to the Court in

Bullard' s briefs for summary judgment. (See Dkt. Nos. 49, 57, 58, 68.) However, these arguments

have already been discussed and decided by the Court. Defendant Bullard additionally identified

no manifest injustice from the Court' s Order. Therefore, the Court already considered and ruled

on all of Defendant Bullard's arguments and Bullard cannot meet the standard for reconsideration

under Rule 59(e).

IV.    Conclusion

       For the reasons above, Defendant Bullard Company's motion for reconsideration (Dkt. No.

68) is DENIED.

       AND IT IS SO ORDERED.



                                                     Richard Mark Gerg l
                                                     United States District Court Judge
           ->
February i__, 2019
Charleston, South Carolina




                                               -3-
